     UNITED STATES DISTRICT COURT
     SOUTHERN DISTRICT OF NEW YORK

     SARAH RAMOS et al.,

                                           Plaintiffs,

                          – against –                               OPINION AND ORDER

     THE CITY OF NEW YORK et al.,                                        15 Civ. 6085 (ER)

                                           Defendants.


     Ramos, D.J.:

            Familiarity with the above-captioned action is presumed. Before the Court is Plaintiffs’

     appeal of the Clerk of Court’s taxation of costs. Doc. 139. For reasons explained below,

     Plaintiffs’ appeal is GRANTED in part and DENIED in part, and the taxation of costs against

     Plaintiffs is reduced from $2,405.68 to $2,146.48.

I.          BACKGROUND

            On August 3, 2015, Plaintiffs Sarah Ramos, Angel Suarez, and William Suarez filed suit

     against the City of New York and several members of the New York City Police Department

     (collectively, “Defendants”), alleging several claims arising from their arrests on August 2, 2012.

     Doc. 1. Years of litigation ensued.

            On April 18, 2019, following a four-day jury trial, a jury returned a verdict in favor of

     Defendants on all claims. Doc. 129.

            On May 3, 2019, The Court denied Plaintiffs’ letter motion for judgment notwithstanding

     the verdict, judgment as a matter of law, and/or a new trial pursuant to Rule 50 of the Federal
Rules of Civil Procedure. Doc. 132. That same day, the Court entered judgment in favor of

Defendants, dismissed Plaintiffs’ complaint, and terminated the action. Doc. 131.1

         On May 30, 2019, Defendants filed a timely notice of taxation of costs and bill of costs,

pursuant to which Defendants sought, as the prevailing party, an award of $2,653.80 in costs

against Plaintiffs. Doc. 135.

         On June 13, 2019, Plaintiffs filed timely objections to Defendants’ bill of costs, arguing

that Defendants’ bill should be denied insofar as it (1) taxed Plaintiffs for costs related to the

deposition of non-party Julio Suarez, (2) taxed Plaintiffs for two copies of each original

deposition transcript instead of one copy, (3) taxed Plaintiffs for the stenographer’s appearance

fees; and (4) taxed Plaintiffs for the deposition transcripts’ word indexes. Doc. 137 at 4.

         On June 17, 2019, the Clerk of Court reduced Defendants’ bill of costs by striking the

cost for the second copy of each deposition transcript and striking the stenographer’s appearance

fees, resulting in a taxation of costs in the amount of $2,405.68. See Doc. 138. The Clerk took

several steps to reach that figure. For example, Defendants originally sought $658.40 in costs

related to Plaintiff Sarah Ramos’s deposition, comprised of (1) $608.40 charged by Diamond

Reporting & Legal Video (“Diamond”) for her 153-page original deposition transcript and 16-

page word index, plus two copies; and (2) $50 charged by Diamond for the stenographer’s

appearance at her deposition. See Doc 138 at 11. In taxing costs, the Clerk of Court first struck

the $50 charge for the stenographer’s appearance. Id. Next, to estimate how much of the

remaining $608.40 was due to the second copy of Sarah Ramos’s original deposition transcript,

the Clerk of Court multiplied the number of pages in the original deposition transcript (153) by


1
  In their letter motion to the Court, Plaintiffs “respectfully reserve[d] the right” to move for a new trial within 28
days following the entry of judgment, pursuant to Rule 59 of the Federal Rules of Civil Procedure. Doc. 132. To
date, however, Plaintiffs have not moved for a new trial pursuant to Rule 59. See Fed. R. Civ. P. 59(c) (“A motion
for a new trial must be filed no later than 28 days after the entry of judgment.”).

                                                           2
      Diamond’s stated charge for each page of a photocopied transcript ($0.12), resulting in an

      estimated cost of $18.36. Id. Then, the Clerk of Court subtracted $18.36 from $608.40,

      apparently so that the final number, $590.04, would represent the cost of Sarah Ramos’s original

      deposition transcript and word index, plus one copy of each.2 Id. The Clerk of Court repeated

      this methodology with respect to the deposition costs for Angel Suarez, William Suarez, and

      Julio Suarez, yielding a final award of $2,405.68. Id. at 1.

               Notably, in taxing costs, the Clerk of Court implicitly rejected Plaintiffs’ requests not to

      be taxed for (1) costs related to Julio Suarez’s deposition and (2) word indexes.

               On June 24, 2019, Plaintiffs timely appealed the Clerk of Court’s taxation of costs.

II.            LEGAL STANDARD

               Rule 54 of the Federal Rules of Civil Procedure provides that “[u]nless a federal statute,

      these rules, or a court order provides otherwise, costs—other than attorney’s fees—should be

      allowed to the prevailing party.” Fed. R. Civ. P. 54(d)(1). “Construing this provision, the

      Supreme Court has held that the term ‘costs’ includes only the specific items enumerated in 28

      U.S.C. § 1920.” Whitfield v. Scully, 241 F.3d 264, 269 (2d Cir. 2001), abrogated on other

      grounds by Bruce v. Samuels, 136 S. Ct. 627 (2016). Pursuant to § 1920, the Court, or the Clerk

      of Court, may tax as costs the following:

               (1) [f]ees of the clerk and marshal; (2) [f]ees for printed or electronically
               recorded transcripts necessarily obtained for use in the case; (3) [f]ees and
               disbursements for printing and witnesses; (4) [f]ees for exemplification and the
               costs of making copies of any materials where the copies are necessarily obtained
               for use in the case; (5) Docket fees . . . ; [and] (6) [c]ompensation of court




      2
       Given that the Clerk of Court did not expressly subtract the costs of the word index to Sarah Ramos’s original
      deposition transcript or any of its copies, the Court presumes that the $590.04 includes the cost of the original
      deposition transcript plus one copy, along with the cost of the original word index plus two copies.

                                                                3
              appointed experts, compensation of interpreters, and salaries, fees, expenses, and
              costs of special interpretation services.

       (Emphasis added).

              Local Civil Rule 54.1 further outlines the costs taxable in this district and controls to the

       extent that it addresses a particular cost. See Balance Point Divorce Funding, LLC v. Scrantom,

       305 F.R.D. 67, 70 (S.D.N.Y. 2015). Relevant here, Local Rule 54.1(c)(2) provides the

       following:

              Unless otherwise ordered by the Court, the original transcript of a deposition,
              plus one copy, is taxable if the deposition was used or received in evidence at the
              trial, whether or not it was read in its entirety. Costs for depositions are also
              taxable if they were used by the Court in ruling on a motion for summary
              judgment or other dispositive substantive motion. Costs for depositions taken
              solely for discovery are not taxable.

       (Emphases added). Notwithstanding that the text of Local Rule 54.1 refers only to the recovery

       of costs related to deposition transcripts actually used during dispositive motion practice or trial,

       “courts in this District have repeatedly construed the local rules as authorizing a court to tax the

       costs of a deposition transcript if, at the time the deposition was taken, the deponent’s testimony

       appeared to be reasonably necessary to the litigation.” Endo Pharm. Inc. v. Amneal Pharm.,

       LLC, No. 12 Civ. 8115 (JPO), 2019 WL 2417386, at *5 (S.D.N.Y. June 10, 2019) (internal

       quotation marks omitted) (collecting cases).

              If the Clerk of Court taxes costs against a non-prevailing party, that party has seven days

       to appeal the Clerk’s decision to the Court. Fed. R. Civ. P. 54(d)(1). “A district court reviews

       the clerk’s taxation of costs by exercising its own discretion to decide the cost question [it]self.”

       Whitfield, 241 F.3d at 269 (internal quotation marks omitted).

III.          DISCUSSION

              Plaintiffs raise two objections to the Clerk of Court’s taxation of costs.



                                                         4
        First, Plaintiffs argue that the Clerk of Court improperly taxed them for certain costs

related to Julio Suarez’s deposition. Doc. 140 at 1, 3–4. According to Plaintiffs, Defendants

took Julio Suarez’s deposition “purely for discovery purposes” and therefore costs related to his

deposition are not taxable. Id. at 1. Plaintiffs contend that “Julio Suarez was not a witness to

any of the events that were at issue in this lawsuit” and point out that neither they nor Defendants

listed Julio Suarez as an individual likely to have discoverable information in their initial

disclosures. Id. at 3. What’s more, Plaintiffs note that while Defendants chose to take Julio

Suarez’s deposition, they did not use his deposition in their motion for summary judgment or any

other dispositive motion; did not list him as a witness that they intended to call at trial; did not

call him as a witness during trial; and did not use his transcript at trial. Id.

        In response, Defendants maintain that while Julio Suarez’s transcript was not used at

trial, his deposition nonetheless was “reasonably necessary at the time it was taken,” and,

therefore, they remain entitled to certain costs incurred in taking his deposition. Doc. 143 at 3.

In support of their decision to depose Julio Suarez, Defendants rely heavily on the fact that while

neither party identified Julio Suarez in their initial disclosures, Plaintiffs—in response to

Defendants’ interrogatories—later identified Julio Suarez as a person who witnessed, was

present at, or had knowledge of the incidents at issue in this action. Id.

        Plaintiffs rejoin by noting that Defendants deposed each of them prior to deposing Julio

Suarez, during which time Defendants learned that Julio Suarez left the “community garden”

immediately after Plaintiffs arrived. Doc 144 at 1–2. Thus, according to Plaintiffs, Defendants

were on notice that Julio Suarez would not have any pertinent information regarding Plaintiffs’

purported drug transaction, their arrests, or the shooting of their dog. See id.




                                                   5
           The Court agrees with Defendants that Julio Suarez’s deposition was reasonably

necessary to the litigation. The litigation turned entirely on whether Defendants lacked probable

to arrest Plaintiffs for myriad drug offenses and to shoot their dog, who was present at the scene.

And Julio Suarez testified in his deposition that he witnessed Plaintiffs in the community garden

on the morning of the incident, heard several shots being fired, and actually witnessed part of

Plaintiffs’ arrests. See Doc. 142-3 at 14:2–24. Against this backdrop of facts, the Court finds

unavailing Plaintiffs’ contention that Julio Suarez’s deposition was not reasonably necessary.

Therefore, the Court concludes that Plaintiffs are responsible for at least some of the costs related

to Julio Suarez’s deposition.

           Second, Plaintiffs object to Defendants’ bill of costs insofar as the bill taxes Plaintiffs for

the cost of the word index for each original deposition transcript, plus two copies. Doc. 140 at 1.

Plaintiffs ask the Court to deduct the costs of the word indexes by first multiplying the number of

word index pages for each deposition by $3.60—the “per page transcript unit cost” Defendants’

contract with Diamond called for in exchange for each page of an original deposition transcript,

plus two copies—and then reducing the total costs award by that number. See Doc. 4–5 (citing

Doc. 136 ¶¶ 15–16). Using Plaintiffs’ methodology, this results in a net reduction of $259.20.3

           Defendants concede, and the Court agrees, that transcript index pages are not taxable as

prevailing party costs. See Doc. 143 at 2; accord Caravalho v. City of New York, 13 Civ. 4174




3
    This figure is computed as follows:

           •   Sarah Ramos’s deposition transcript: 16 pages of word index * $3.60 = $57.60;
           •   Angel Suarez’s deposition transcript: 27 pages of word index * $3.60 = $97.20;
           •   William Suarez’s deposition transcript: 22 pages of word index * $3.60 = $79.20; and
           •   Julio Suarez’s deposition transcript: 7 pages of word index * $3.60 = $25.20 (and $57.60 +
               $97.20 + $79.20 + $25.20 = $259.20.)

See Doc. 138 at 11, 13, 15, 17.

                                                          6
      (PKC), 2018 WL 5312886, at *5 n.5 (S.D.N.Y. Oct. 26, 2018) (collecting cases). However,

      Defendants offer a different cost methodology. To calculate the costs of one original deposition

      transcript plus one copy (exclusive of any word index), Defendants urge the Court first to take

      the total number of pages of each original deposition transcript (excluding index pages)

      multiplied by $3.60 (the “per page transcript unit cost”), and then to add the total number of

      pages of the original transcript (excluding index pages) multiplied by $0.12 (the cost for each

      page of photocopied transcript, according to Diamond). Doc. 143 at 4–5 (citing Doc. 136 ¶¶ 15–

      16). By way of example, because Sarah Ramos’s original deposition transcript was 153 pages,

      Defendants believe they are entitled to $569.16 in costs related thereto (i.e., 153 * $3.60 + 153 *

      $0.12 = $569.16). Id.

             The Court finds that Defendants’ methodology results in inflated costs. As Plaintiffs

      correctly point out, because the $3.60 “per page transcript unit cost” already includes the cost of

      the original transcript page plus two additional copies, see Doc. 136 ¶¶ 14–15, to accept

      Plaintiffs’ methodology would be to, in effect, charge Plaintiffs for an original deposition

      transcript plus three additional copies.

             After careful consideration, the Court adopts Plaintiffs’ methodology as fair, reasonable,

      and appropriate. Therefore, the Clerk of Court’s taxation of costs will be reduced by $259.20.

IV.          CONCLUSION

             For the reasons explained above, Plaintiffs’ motion to appeal the Clerk of Court’s

      taxation of costs is GRANTED in part and DENIED in part. Defendants, as the prevailing party

      in this litigation, are awarded $2,146.48 in costs. The $2,146.48 in costs awarded includes both

      the $20.00 docketing fee under 28 U.S.C. § 1923 and the following costs for the original

      deposition transcript of each plaintiff and Julio Suarez, plus one copy:



                                                       7
       •   Sarah Ramos: $532.44 ($590.04 originally taxed less $57.60 for the word indexes)

       •   Angel Suarez: $779.52 ($876.72 originally taxed less $97.20 for the word indexes)

       •   William Suarez: $657.92 ($737.12 originally taxed less $79.20 for the word indexes)

       •   Julio Suarez: $156.60 ($181.80 originally taxed less $25.20 for the word indexes)

       The Clerk of Comi is respectfully directed to (1) modify the taxation of costs to conform

with the aforementioned figure and (2) to terminate the motion, Doc. 139.

       It is SO ORDERED.

Dated: July 21, 2019
       New York, New York




                                               8
